19-11587-mew           Doc 19       Filed 06/14/19      Entered 06/14/19 15:45:37                 Main Document
                                                       Pg 1 of 2


 GIBSON, DUNN & CRUTCHER LLP
 Matthew K. Kelsey
 J. Eric Wise
 Alan Moskowitz
 200 Park Avenue
 New York, NY 10166
 (212) 351-4000 (Tel)
 (212) 351-4035 (Fax)

 Counsel to the Foreign Representative

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  In re:                                                                 Chapter 15

  EUROPACORP S.A., et al.,1                                              Case No. 19-11587 (MEW)

                     Debtors in a Foreign Proceeding.                    (Jointly Administered)



                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON JUNE 18, 2019 AT 2:00 P.M.

 Date and Time:             June 18, 2019 at 2:00 p.m. (Prevailing Eastern Time)

 Location of Hearing: United States Bankruptcy Court
                      Southern District of New York
                      The Honorable Michael E. Wiles
                      One Bowling Green
                      Courtroom 617
                      New York, New York 10004




  1
      The Foreign Debtors in these chapter 15 cases are the following entities (the last four digits of their respective
      federal employer identification numbers, if any, follow in parentheses): EuropaCorp S.A. (4041); EuropaCorp
      Home Entertainment S.A.S. (9512); Blue Advertainment S.A.S. (4911); Orchestra S.A.S. (8952); EuropaCorp
      Distribution S.A.S. (8952); EuropaCorp Television S.A.S. (2801); Valerian Holding S.A.S. (0982); Digital
      Factory S.A.S. (9002); T5 Production S.A.S. (7531); and Valerian S.A.S. (9738). The Foreign Debtors’ address
      is 20 rue Ampère 93200 Saint-Denis, France.
19-11587-mew    Doc 19       Filed 06/14/19    Entered 06/14/19 15:45:37       Main Document
                                              Pg 2 of 2


                               MATTERS GOING FORWARD

       1. Verified Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding
          [Docket No. 2]

          Response Deadline:        June 11, 2019 at 4:00 p.m. (prevailing Eastern Time)

             The Objection Deadline for the Directors Guild of America, Inc., Screen Actors
              Guild—American Federation of Television and Radio Artists, and Writers Guild of
              America West, Inc., for themselves and their respective pension and health plans
              (collectively, the “Guilds”) and the Motion Picture Industry Pension and Health
              Plans (the “MPIPHP” and, collectively with the Guilds, the “Union Entities”) was
              extended to June 13, 2019 at 4:00 p.m.

          Responses Filed:          None.

          Responses Received:       Received comments from the Union Entities.

          Related Documents:

          a) Declaration of the Foreign Representative In Support of Verified Chapter 15
             Petition and Emergency Motion for Provisional Relief [Docket No. 3]

          b) Declaration of Jean-Pierre Farges in Support of Verified Chapter 15 Petition and
             Emergency Motion for Provisional Relief [Docket No. 4]

       Status: The matter is going forward. The Foreign Representative will file a revised
       proposed order including language that has been reviewed and approved by the
       Union Entities.

 Dated: New York, New York
        June 14, 2019                         Respectfully submitted,

                                              GIBSON, DUNN & CRUTCHER LLP

                                              /s/ Matthew K. Kelsey
                                              Matthew K. Kelsey
                                              J. Eric Wise
                                              Alan Moskowitz
                                              200 Park Avenue
                                              New York, NY 10166
                                              (212) 351-4000 (Tel)
                                              (212) 351-4035 (Fax)

                                              Counsel to the Foreign Representative
